[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: (PLAINTIFF'S) MOTION TO MODIFY NOTICE PROVISION POST JUDGMENT
The court finds the defendant mother has knowledge that the plaintiff, who has primary residence of the children, may have to relocate in order to become re-employed. Since the defendant has this knowledge she does require ninety days notice of any planned relocation as presently provided for in provision 3e of the separation of agreement.
The notice provision contained in said provision 3e of the separation agreement is modified from ninety days to forty-five days.
________________ Domnarski, J